Action by an infant to recover damages for personal injuries resulting from the defendant’s alleged negligence and by the infant’s father to recover for his expenses and loss of services. Defendant appeals from an order setting aside as inadequate a verdict in favor of the infant plaintiff and directing a new trial; and from a judgment in favor of the father entered upon the jury’s verdict in his favor upon his alleged cause of action. Order setting aside verdict in favor of the infant plaintiff modified by striking out all matter following the word “ granted ” in the first decretal paragraph, and *810as thus modified, unanimously affirmed, with costs to the respondent. No opinion. Judgment in favor of the father upon his alleged cause of action reversed on the facts and a new trial granted, with costs to the appellant to abide the event. The verdict is against the weight of the evidence. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.